Exhibit 2.1 STOCK PURCHASE AGREEMENT by and between CRC INDUSTRIES, INC. and INTELLIGENT SYSTEMS CORPORATION Dated as of March 31, 2015 TABLE OF CONTENTS Page ARTICLE I THE TRANSACTION 1 Purchase of Common Stock 1 Purchase Price Payment 1 Debt, Working Capital and Cash Estimates 2 Closing Statement; Adjustment to Purchase Price 2 338(h)(10) Election 5 ABS Adjustment 6 ARTICLE II CLOSING 6 Closing Date 6 Closing Deliveries 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER 8 Authority 8 No Conflict 8 Ownership 9 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER REGARDING THE COMPANY 9 Organization 9 Authority 9 No Conflict 10 Capitalization; Ownership 10 Subsidiaries 10 Financial Statements; Undisclosed Liabilities 11 Absence of Certain Changes or Events 11 Condition of Assets 12 Real Property 13 Leases; Leased Real Property 13 Working Capital Assets 13 Intellectual Property 14 Contracts 16 Litigation 16 Compliance with Laws; Permits 17 Environmental Matters 17 Employee Benefit Matters 19 Taxes 20 Consents 22 Employee Relations 22 Transactions with Related Parties 23 Insurance 23 Brokers 24 Compensation Arrangements; Officers and Directors 24 Relationship with Significant Customers and Significant Suppliers 24 - i - TABLEOF CONTENTS Page Government Contracts 25 Products 26 Illegal Payments, Etc 26 Bank Accounts 27 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 27 Organization 27 Corporate Power and Authority 27 No Conflict 28 Consents 28 Brokers 28 Purchase for Investment 28 ARTICLE VI COVENANTS 29 Ongoing Management of the Company 29 Access to Information; Retention of Company Information 30 Cooperation 31 Exclusivity 31 Resignations 32 Confidentiality 32 Non-Compete 32 Further Assurances 33 Termination of Contracts 33 D&O Insurance 34 Release of Encumbrances 34 Notification of Events 34 ARTICLE VII TAX MATTERS 34 Preparation and Filing of Tax Returns; Payment of Taxes 34 Allocation of Certain Taxes 35 Refunds and Carrybacks 36 Cooperation on Tax Matters; Tax Audits 36 FIRPTA 37 Termination of Tax Sharing Agreements 37 Filing Standard 37 Survival of Obligations 37 ARTICLE VIII CONDITIONS PRECEDENT 37 Conditions to Obligations of the Parties 37 Conditions to Obligations of Buyer 38 Conditions to Obligations of the Seller and the Company 38 - ii - TABLE OF CONTENTS Page ARTICLE IX TERMINATION 39 Termination 39 Effect of Termination 40 ARTICLE X SURVIVAL AND INDEMNIFICATION 40 Survival 40 Indemnification 41 Claims and Process 43 Materiality 44 Right of Offset 45 Sole Remedy 45 No Circular Recovery 45 Effect of Investigation 45 Tax Treatment 45 ARTICLE XI MISCELLANEOUS 45 Interpretive Provisions 45 Entire Agreement 46 Successors and Assigns 46 Headings 46 Modification and Waiver 46 Expenses 46 Notices 46 Governing Law; Consent to Jurisdiction 48 Public Announcements 48 No Third Party Beneficiaries 48 Counterparts 48 ARTICLE XII CERTAIN DEFINITIONS 49 - iii - Exhibits 2.2(ix) Form of New ChemFree Lease 2.2(xii) Transition Services Agreement STOCk PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “ Agreement ”) is made and entered into as of March 31, 2015, by and between CRC Industries, Inc., a Pennsylvania corporation (“ Buyer ”) and Intelligent Systems Corporation, a Georgia corporation (the “ Seller ”). RECITALS A.ChemFree Corporation, a Georgia corporation (the “ Company ”) has issued and outstanding 100,000 shares of common stock, no par value (the “ Common Stock ”), and no other equity securities. All of the Common Stock is owned by the Seller. B.Buyer desires to purchase and the Seller desires to sell all of the Common Stock, on the terms and subject to the conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual representations, warranties, covenants and agreements contained herein and for other good and valuable consideration, the receipt, adequacy and sufficiency of which is hereby acknowledged, and upon the terms and subject to the conditions hereinafter set forth, the parties hereto, intending to be legally bound hereby, agree as follows: ARTICLE I THE TRANSACTION 1.1. Purchase of Common Stock . At the Closing referred to in Section 2.1 below, the Seller will sell and assign to Buyer, and Buyer will purchase from the Seller, one hundred percent (100%) of the shares of Common Stock, free and clear of all Encumbrances (as defined in Section 3.3 hereof). 1.2. Purchase Price Payment . (a) Purchase Price . The aggregate purchase price for all of the shares of Common Stock shall be an amount equal to Twenty One Million Six Hundred Thousand Dollars ($21,600,000) (the “ Base Purchase Price ”), subject to the adjustments set forth in Sections 1.3 , , and 11 .6 hereof (the “ Aggregate Purchase Price ”). The Aggregate Purchase Price (as adjusted pursuant to Section 1.3 ) minus the Escrow Amount (as defined in paragraph (b) below) is referred to herein as the “ Closing Date Cash Purchase Price .” (b) Payments . At the Closing and subject to Sections 1.2(d ) below, Buyer shall (i) deliver the amount of Three Million Three Hundred Thousand Dollars ($3,300,000) of the Aggregate Purchase Price (the “ Escrow Amount ”) to be held pursuant to Section 1.2(c ) hereof and (ii) pay to the Seller the Closing Date Cash Purchase Price by wire transfer of immediately available funds to the account that has been designated by the Seller to Buyer at least three (3) days prior to the Closing. (c) Escrow . At the Closing, Buyer shall deliver to Wells Fargo Bank, National Association, as escrow agent (the “ Escrow Agent ”), the Escrow Amount by wire transfer of immediately available funds to an account or accounts designated by the Escrow Agent for this purpose (the “ Escrow Account ”). The Escrow Amount will be held in escrow in the Escrow Account and distributed in accordance with the terms and conditions of the Escrow Agreement (the “ Escrow Agreement ”), which shall provide, among other things, that (i) the Escrow Amount will be available to satisfy any amounts owed by the Seller to Buyer under this Agreement, (ii) within twelve (12) business days after the Final Closing Statement becomes final and binding on the parties, any amounts remaining in the Escrow Account not subject to a claim pursuant to the Escrow Agreement in excess of Two Million Two Hundred Thousand Dollars ($2,200,000) ( plus the associated interest accrued thereon) after giving effect to any payments made or to be made from the Escrow Account prior to such date shall be distributed to the Seller, and (iii) any amounts remaining in the Escrow Account and not subject to a claim pursuant to the Escrow Agreement after eighteen (18) months from the Closing Date shall be distributed to the Seller. All disbursements from the Escrow Account shall be made in accordance with the terms of the Escrow Agreement. (d) Payoff Letters . The Seller shall cause the Company to procure and deliver to Buyer prior to the Closing Date customary debt payoff letters and (if applicable) lien releases, in a form reasonably acceptable to Buyer, with respect to any Debt which by its terms is required to be repaid, or is otherwise being repaid, in connection with the Closing and the consummation of the transactions contemplated hereby. 1.3. Debt, Working Capital and Cash Estimates . (a)No less than three (3) business days prior to the Closing Date, the Seller shall have delivered to Buyer good faith estimates of Debt (“ Estimated Debt ”), Working Capital (“ Estimated Working Capital ”) and Cash (“ Estimated Cash ”), in each case as of the close of business on the Closing Date, together with a statement of the calculation of Estimated Debt, Estimated Working Capital and Estimated Cash, which shall be determined in good faith in accordance with GAAP Consistently Applied and the requirements of this Agreement, which calculation shall be reasonably satisfactory to Buyer. (b)The Aggregate Purchase Price shall be decreased dollar for dollar by the amount of Estimated Debt. (c)The Aggregate Purchase Price shall be (x) increased by the amount, if any, by which Estimated Working Capital exceeds Target Working Capital or (y) decreased by the amount, if any, by which Target Working Capital exceeds Estimated Working Capital. (d)The Aggregate Purchase Price shall be increased or decreased, if Estimated Cash is a negative amount, dollar for dollar by the amount of Estimated Cash. 1.4. Closing Statement; Adjustment to Purchase Price . (a)Within sixty (60) days (or such other period to which Buyer and the Seller may agree in writing) after the Closing Date, Buyer shall cause to be prepared and shall deliver to the Seller a statement (the “ Closing Statement ”) setting forth in reasonable detail (i) Debt as of the close of business on the Closing Date (“ Closing Date Debt ”), (ii) Working Capital as of the close of business on the Closing Date (“ Closing Working Capital ”), (iii) Cash as of the close of business on the Closing Date (“ Closing Cash ”) and (iv) any proposed adjustment to the Aggregate Purchase Price in accordance with Section 1.4(c) . The Closing Statement shall be accompanied by a certificate signed by Buyer to the effect that the Closing Statement has been prepared in good faith in accordance with the provisions of this Section 1.4 . - 2 - The Seller and Buyer agree that they will, and will use reasonable efforts to cause their respective agents and representatives to, cooperate and assist in the preparation of the Closing Statement and the calculation of the Closing Cash, Closing Working Capital and Closing Date Debt and in the conduct of the reviews and dispute resolution process referred to in this Section 1.4 . (b)During the thirty (30) day period following the Seller’s receipt of the Closing Statement, the Seller and its independent accountants shall at the Seller’s expense be permitted to review the working papers of Buyer and Buyer’s independent accountant (the “ Independent Accountant ”) relating to the Closing Statement; provided , that in order to review the Independent Accountant’s working papers, the Seller and its independent auditors shall execute any releases, waivers or indemnities customarily required by the Independent Accountant in connection therewith. The Closing Statement shall become final and binding upon the parties on the thirtieth (30th ) day following delivery thereof, unless the Seller gives written notice of its disagreement with the Closing Statement complying with this Section 1.4 (“ Notice of Disagreement ”) to Buyer prior to such date. Any Notice of Disagreement shall (i) specify in reasonable detail the nature of any disagreement so asserted, and include all supporting schedules, analyses, working papers and other documentation as shall be prepared by the Seller, (ii) include only disagreements based on mathematical errors or based on Closing Date Debt, Closing Working Capital or Closing Cash not being calculated in accordance with this Section 1.4 and (iii) include the proposed adjustment to the Aggregate Purchase Price in accordance with Section 1.4(c) based solely on disagreements permitted in Section 1.4(b)(ii) . The Seller shall be deemed to have agreed with all items and amounts included in the Closing Statement except such items that are specifically disputed in the Notice of Disagreement. During the thirty (30) day period following the delivery of a Notice of Disagreement that complies with the preceding paragraph or such other period to which Buyer and the Seller may agree in writing, the Seller and Buyer shall seek in good faith to resolve in writing any differences that they may have with respect to the matters specified in the Notice of Disagreement. If, at the end of such thirty (30) day period (or such other period to which Buyer and the Seller may agree in writing), the Seller and Buyer have not so resolved such differences, the Seller and Buyer shall submit the dispute for resolution to an independent accounting firm (the “ Arbiter ”) for review and resolution of any and all matters which remain in dispute and which were properly included in the Notice of Disagreement. The Arbiter shall be a mutually acceptable internationally recognized independent public accounting firm agreed upon by the Seller and Buyer in writing. The Seller and Buyer shall use reasonable efforts to cause the Arbiter to render a decision resolving the matters in dispute within thirty (30) days following the submission of such matters to the Arbiter, or such other period to which Buyer and the Seller may agree in writing. The Seller and Buyer agree that the determination of the Arbiter shall be final and binding upon the parties and that judgment may be entered upon the determination of the Arbiter in any court having jurisdiction over the party against which such determination is to be enforced; provided , that the scope of the disputes to be resolved by the Arbiter shall be limited to only such items validly included in the Closing Statement that the Seller has disputed in the Notice of Disagreement. The Arbiter shall determine, based solely on presentations by Buyer and the Seller and their respective representatives, and not by independent review, only those issues in dispute specifically set forth on the Notice of Disagreement and shall prepare the Final Closing Statement and render a written report as to the dispute and the resulting calculation of Closing Date Debt, Closing Working Capital, Closing Cash and Final Adjustment Amount which shall be conclusive and binding upon the parties. In resolving any disputed item, the Arbiter shall: (x)be bound by the principles set forth in this Section 1.4 , (y) limit its review to matters specifically set forth in the Notice of Disagreement, and (z)not assign a value to any item greater than the greatest value for such item claimed by either party or less than the smallest value for such item claimed by either party. The fees, costs, and expenses of the Arbiter shall be borne (i)by the Seller in the proportion that the aggregate dollar amount of such disputed items so submitted that are unsuccessfully disputed by the Seller (as finally determined by the Arbiter) bears to the aggregate dollar amount of such disputed items so submitted and (ii)by Buyer in the proportion that the aggregate dollar amount of such disputed items so submitted that are successfully disputed by the Seller (as finally determined by the Arbiter) bears to the aggregate dollar amount of such items so submitted. If the dispute is resolved by agreement among the parties or by the Arbiter, changes to the Closing Statement shall be made hereunder only for items as to which the Seller has taken exception in the Notice of Disagreement. The fees and expenses of Buyer’s independent accountants incurred in connection with the preparation of the Closing Statement and review of any Notice of Disagreement shall be borne by the Company or Buyer, and the fees and expenses of the Seller’s independent accountants incurred in connection with its review of the Closing Statement and preparation of any Notice of Disagreement shall be borne by the Seller. - 3 - (c)Upon the determination of Final Debt, Final Working Capital and Final Cash, the Aggregate Purchase Price shall be further adjusted as follows: (i)in the event Estimated Debt exceeds Final Debt, the Aggregate Purchase Price shall be increased dollar for dollar by such excess amount; (ii)in the event Final Debt exceeds Estimated Debt, the Aggregate Purchase Price shall be decreased dollar for dollar by such excess amount; (iii)in the event Estimated Working Capital exceeds Final Working Capital, the Aggregate Purchase Price shall be decreased dollar for dollar by such excess amount; (iv)in the event the Final Working Capital exceeds Estimated Working Capital, the Aggregate Purchase Price shall be increased dollar for dollar by such excess amount; and (v)in the event Estimated Cash exceeds Final Cash, the Aggregate Purchase Price shall be decreased dollar for dollar by such excess amount; and - 4 - (vi)in the event Final Cash exceeds Estimated Cash, the Aggregate Purchase Price shall be increased dollar for dollar by such excess amount. (d)The cumulative net adjustment to the Aggregate Purchase Price pursuant to (i) through (vi) of Section 1.4(c) hereof, whether positive or negative, is the “ Final Adjustment Amount .” Within ten (10) business days after the Final Closing Statement becomes final and binding upon the parties, (i) if the net effect pursuant to this Section 1.4 is an increase in the Aggregate Purchase Price, Buyer shall make, or cause to be made, a cash payment to the Seller, to an account or accounts designated in writing by the Seller, and (ii) if the net effect pursuant to this Section 1.4 is a decrease in the Aggregate Purchase Price, Buyer and the Seller shall instruct the Escrow Agent that a distribution shall be made from the Escrow Account to Buyer, to an account designated in writing by Buyer, in either case under clause (i) or (ii) of this Section 1.4(d) , by wire transfer of immediately available funds of the amount of such Final Adjustment Amount, provided , that to the extent the Final Adjustment Amount payable pursuant to clause (ii) exceeds One Million One Hundred Thousand Dollars ($1,100,000), the balance shall be delivered in cash by the Seller to Buyer. 1.5. 338(h)(10) Election . (a)Upon the request of Buyer, the Seller shall join, or shall cause its affiliates to join, with Buyer in making an election under Section 338(h)(10) of the Code and the Treasury Regulations and any corresponding or similar elections under state, local or foreign tax law (collectively, the “ Section 338(h)(10) Election ”) with respect to the Company. Any such request shall be made by Buyer in writing no later than 150 days after the Closing Date. For the purpose of making the Section 338(h)(10) Election for federal income tax purposes, the Seller has delivered to Buyer an executed original IRS Form 8023 as of the date hereof, but in the event Closing takes place at a later date than the date of this Agreement, the Seller shall deliver to Buyer such Form (or successor form) and all similar state tax forms requested by Buyer no later than the Closing Date. If no Section 338(h)(10) Election is to be made, the IRS Form 8023 will be returned to the Seller within 151 days after the Closing Date. If a Section 338(h)(10) Election is to be made, Buyer will file the IRS Form 8023 with the IRS at least 30 days prior to the due date of such form, provided all information and any additional executed forms required to make the Section 338(h)(10) Election are timely provided to Buyer, and Buyer will provide the Seller a copy of such filing. In the event Buyer does not request that the Seller join in making the Section 338(h)(10) Election, Sections 1.5(b)-1.5(d) shall not apply. (b)Buyer shall be responsible for the preparation and filing of all forms and documents required to effectuate the Section 338(h)(10) Election. In addition to the IRS Form 8023, the Seller shall timely deliver information reasonably requested by Buyer to prepare forms and documents required to effectuate the Section 338(h)(10) Election and the Seller shall execute (or cause to be executed) and deliver to Buyer such additional documents or forms as are reasonably requested to complete properly the Section 338(h)(10) Election at least 90 days prior to the date such Section 338(h)(10) Election is required to be filed. (c)Buyer and the Seller shall file, and shall cause their affiliates to file, all Tax Returns and statements, forms and schedules in connection therewith in a manner consistent with the Section 338(h)(10) Election and shall take no position contrary thereto unless required to do so by applicable tax laws. - 5 - (d)Within 30 days after notifying the Seller of its intent to make a Section 338(h)(10) Election, Buyer shall provide to the Seller a statement for its review and consent within 30 days of receipt, which consent shall not be unreasonably withheld, prepared on an IRS Form 8883 (or successor form) (the “ 338(h)(10) Allocation Statement ”) allocating for tax purposes the Aggregate Purchase Price (as adjusted by this Agreement) and any other amounts required to be treated as consideration among the assets of the Company. Buyer and the Seller shall prepare and file all Tax Returns and reports of Buyer, the Seller, and their respective subsidiaries consistently with the 338(h)(10) Allocation Statement. 1.6. ABS Adjustment . (a)Within thirty (30) days after final determination of the Company’s royalty obligations payable to Advanced Bioremediation Systems, Inc. pursuant to the ABS Arbitration Award Agreement on or after the Closing Date, Buyer shall cause to be prepared and shall deliver to the Seller a statement (the “ ABS Royalty Statement ”) setting forth in reasonable detail the aggregate amounts owed by the Company under the ABS Arbitration Award Agreement (the “ Final ABS Royalty Amount ”). (b)The Seller and Buyer agree that they will, and will cause their respective agents and representatives to, cooperate and assist in the preparation of the ABS Royalty Statement and the calculation of the Final ABS Royalty Amount. The ABS Royalty Statement will be subject to the same notice and dispute procedures as apply to the Closing Statement under Section 1.4(b) hereof. (c)Within ten (10) business days after the Final ABS Royalty Amount becomes final and binding upon the parties, (i) if the Final ABS Royalty Amount is less than the Estimated ABS Royalty Amount, Buyer shall make a cash payment to the Seller equal to the amount by which the Final ABS Royalty Amount is less than the Estimated ABS Royalty Amount, to an account or accounts designated in writing by the Seller, and (ii) if the Final ABS Royalty Amount is greater than the Estimated ABS Royalty Amount, the Seller shall make a cash payment to Buyer equal to the amount by which the Final ABS Royalty Amount is greater than the Estimated ABS Royalty Amount, to an account designated in writing by Buyer, in either case under clause (i) or (ii) of this Section 1.6(c) , by wire transfer of immediately available funds. ARTICLE II CLOSING 2.1. Closing Date . The closing of the transactions contemplated hereby (the “ Closing ”) shall take place at the offices of Dechert LLP in Philadelphia, Pennsylvania at 9:30 a.m. ET on the date hereof, or at such other place, time or date as Buyer and the Seller may agree in writing (such time and date being referred to herein as the “ Closing Date ”). For financial accounting purposes, the Closing shall be deemed to have become effective as of the close of business on the Closing Date. - 6 - 2.2. Closing Deliveries . (a) Deliveries by Buyer to the Seller . At the Closing, Buyer shall deliver or cause to be delivered the following to the Seller: (i)the Closing Date Cash Purchase Price in accordance with Section 1.2(b) , subject to the terms and conditions hereof; (ii)the Escrow Agreement, duly executed by Buyer and the Escrow Agent; and (iii)the Ancillary Agreements (as defined in Section 12.3 hereto) to which Buyer is a party, duly executed by Buyer. (b) Deliveries by the Seller to Buyer . At the Closing, the Seller shall deliver or cause to be delivered the following to Buyer: (i)certificates representing all of the shares of Common Stock, duly endorsed for transfer by the Seller or accompanied by duly executed stock powers of the Seller, free and clear of all Encumbrances; (ii)the Ancillary Agreements to which the Company or the Seller is a party, duly executed by the Company or the Seller, as the case may be; (iii)the consents, approvals, authorizations, exemptions and waivers from governmental agencies or third parties set forth on Schedule 2.2 of the Disclosure Schedules; (iv)if not previously delivered, the executed IRS Form 8023 (or successor form) required to be delivered pursuant to Section 7.2 hereof; (v)if not previously delivered, the “FIRPTA” certificate required to be delivered pursuant to Section 7.5 hereof; (vi)an Officer’s Certificate of the Company certifying (A) true, complete and correct copies of each of the Company’s articles of incorporation and bylaws, (B) true and correct copies of each resolution of its board of directors approving any Ancillary Agreements to which it is a party and the consummation of the transactions contemplated thereby, and (C) certificates of good standing of the Company from the State of Georgia and any other state in which the Company is qualified to do business as a foreign corporation; (vii)evidence of cancellation, effective as of the Closing Date, upon terms reasonably acceptable to Buyer, of (a) the Existing ChemFree Lease and (b) all intercompany loans between the Seller and the Company; (viii)the New ChemFree Lease duly executed by the Company and ISC Properties, LLC; - 7 - (ix)evidence reasonably acceptable to Buyer of the Company’s release from its obligations under the Loan Agreement, dated October 1, 2003, by and between the Seller and Fidelity Bank (f/k/a Fidelity National Bank) (the “ Loan Agreement ”), and as subsequently amended by the First Modification to Loan Documents, dated September 1, 2004, to add QS Technologies, Inc., Visaer, Inc., Corecard Software, Inc. and the Company as parties to the Loan Agreement. (x)The Escrow Agreement, duly executed by the Seller; (xi)a Transition Services Agreement in the form attached hereto as Exhibit 2.2(x ii ) ; (xii)copies of all formulas, schematics and source code for the Products; and (xiii)such other agreements, certificates and documents as may be reasonably requested by Buyer. ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER The Seller represents and warrants to Buyer as follows: 3.1. Authority . The Seller is a corporation duly organized, validly existing and in good standing under the laws of the State of Georgia. The Seller has all requisite corporate power and authority to execute, deliver and perform this Agreement and the Ancillary Agreements to which it is a party and to consummate the transactions contemplated hereby and thereby. The execution and delivery of this Agreement and the Ancillary Agreements to which the Seller is a party and the consummation of the transactions contemplated hereby and thereby have been duly authorized by all necessary corporate and stockholder action on the part of the Seller, and no other corporate or stockholder proceedings are necessary to authorize this Agreement or for the Seller to consummate the transactions contemplated hereby. This Agreement has been, and each Ancillary Agreement to which the Seller is a party will be, duly and validly executed and delivered by the Seller, and constitutes, and will constitute, the valid and binding obligation of the Seller, enforceable against the Seller in accordance with its respective terms. 3.2. No Conflict . The execution, delivery and performance by the Seller of this Agreement and the Ancillary Agreements to which the Seller is a party, and the consummation by the Seller of the transactions contemplated hereby and thereby do not and will not, with or without the giving of notice or the lapse of time, or both, (w)violate any provision of law, rule or regulation to which the Seller is subject, (x)violate any order, judgment or decree applicable to the Seller, (y) violate any provision of the articles of incorporation, bylaws or other governance documents of the Seller or(z) violate or result in a breach of or constitute a default (or an event which might, with the passage of time or the giving of notice, or both, constitute a default) under, or require the consent of any third party under, or result in or permit the cancellation, termination or amendment of any provision of, or result in or permit the acceleration of the maturity or cancellation of performance of any obligation under, or result in the creation or imposition of any Encumbrance of any nature whatsoever upon any assets or property, whether tangible or intangible, or give to others any interests or rights therein under, any indenture, deed of trust, mortgage, loan or credit agreement, license, permit, contract, lease, or other agreement, instrument or commitment to which the Seller is a party or by which the Seller may be bound or affected, except for any such violations, breaches, defaults, required consents, terminations, accelerations, Encumbrances or rights that in the aggregate would not materially hinder or impair the ability of the Seller to perform its obligations hereunder or to consummate the transactions contemplated hereby. - 8 - 3.3. Ownership . The Seller is the beneficial and record owner of one hundred percent of the Common Stock, free and clear of all liens, security interests, security agreements, conditional sale or other title retention agreements, leases, pledges, equities, proxies, charges, adverse claims, mortgages, rights of first refusal, preemptive rights, restrictions, encumbrances, easements, covenants, assessments, attachments, licenses, options or title defects of any kind whatsoever, or any agreement to give any of the foregoing (the “ Encumbrances ”). The Seller has all requisite legal right, power and authority to transfer the shares of Common Stock. Upon consummation of the transactions contemplated hereby, Buyer will acquire from the Seller good and marketable title to the shares of Common Stock, free and clear of any Encumbrances. ARTICLE IV
